09-2563-ag
         Zheng v. Holder
                                                                                       BIA
                                                                                  Weisel, IJ
                                                                               A079 453 130


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 18 TH day of March, two thousand ten.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                REENA RAGGI,
 9                RICHARD C. WESLEY,
10                              Circuit Judges.
11       ______________________________________
12
13       LIN-QIU ZHENG,
14                                     Petitioner,
15
16                         v.                                   09-2563-ag
17                                                              NAC
18       ERIC H. HOLDER, JR.,
19       UNITED STATES ATTORNEY GENERAL,
20                              Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Lee Ratner, Law Offices of Michael
24                                     Brown, New York, New York.
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; John S. Hogan, Senior
27                                     Litigation Counsel; Aimee J.
28                                     Frederickson, Trial Attorney, Office
29                                     of Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Lin-Qiu Zheng, a native and citizen of the People’s

6    Republic of China, seeks review of a May 20, 2009, order of

7    the BIA affirming the July 18, 2007, decision of Immigration

8    Judge (“IJ”) Robert D. Weisel, which denied Zheng’s

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).     In re Lin-Qiu

11   Zheng No. A079 453 130 (BIA May 20, 2009), aff’g No. A079

12   453 130 (Immig. Ct. N.Y. City July 18, 2007).     We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we review both

16   the BIA’s and IJ’s opinions.   See Yun-Zui Guan v. Gonzales,

17   432 F.3d 391, 394 (2d Cir. 2005)    The applicable standards

18   of review are well-established.    See 8 U.S.C.

19   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

20   (2d Cir. 2009).

21       Petitioner argues that the IJ did not make an explicit

22   credibility determination, and that this failure warrants

                                    2
1    remand.   We conclude, however, “that the IJ’s analysis in

2    the present case was sufficient to qualify as an explicit

3    credibility finding.”   Zaman v. Mukasey, 524 F.3d 233, 237

4    (2d Cir. 2008)(internal quotation marks omitted); see also

5    Bowman Transp., Inc. v. Arkansas-Best Freight Sys., Inc.,

6    419 U.S. 281, 285-86, (1974) (providing that the Court “will

7    uphold a decision of less than ideal clarity if the agency’s

8    path may be reasonably discerned”).

9        Moreover, we find that substantial evidence supports

10   the IJ’s adverse credibility finding.   See Xiu Xia Lin v.

11   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008)(per curiam).

12   The IJ questioned Zheng’s credibility because, among other

13   reasons: (1) information in the Department of State’s

14   Country Report conflicted with Zheng’s testimony that

15   authorities asked his grandmother to convince him to return

16   to China to face punishment; (2) despite his alleged fear,

17   he delayed in filing a motion to reopen for over two years;

18   (3) although he testified that he began practicing Falun

19   Gong to cure his depression in February 2004, he claimed

20   that he initially became depressed in April 2003.



                                   3
1        The REAL ID Act permits an IJ to consider any

2    discrepancy when making a credibility determination.     See

3    Xiu Xia Lin, 534 F.3d at 168; see also 8 U.S.C.

4    § 1158(b)(1)(B)(iii). Further, under the REAL ID Act, an IJ

5    may consider the plausibility of the petitioner’s testimony

6    in considering the question of credibility. Here, the IJ

7    reasonably found Zheng’s corroborative evidence implausible.

8    Because each of Zheng’s claims was based on the same factual

9    predicate, the IJ properly denied his application for

10   asylum, withholding of removal, and CAT relief.    See Paul v.

11   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot.    Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20
21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23
24
25



                                    4